Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Paradiso on 7/19/2021.

The application has been amended as follows: 
	In claim 57, line 2, immediately before “sugar-rich”, please insert:--water containing,--.
	This amendment is made to present formal antecedent basis for the water evaporated in line 11 and does not materially affect the scope or meaning of the instant claims.

	At paragraph [0001], line 1, after “This application” please insert:--is a national stage entry of PCT/AU2018/050436, filed 5/10/2018, and--.

	Replace the Abstract as filed with that attached hereto on a separate sheet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicant’s response clarifies the scope and meaning of the claims as indicated in the non-final office action and has removed the claimed subject matter subject to the art rejection made therein.  The prior art of record fails to teach or suggest the pressurization, aeration, degassing and stripping combination of steps required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        





























ABSTRACT
	
	A method of production of a homogeneous powdered product from a starting product in a liquid state, the starting product having sugars as at least 60% of its total solids, the method comprising: in the absence of air; pressurizing the starting product to a pressure greater than 1 bar; injecting a gas into the starting product to form a mixture in which the starting product is substantially saturated by the gas; and degassing the mixture into a continuous stream of transport gas such that, on contact with the transport gas, water from the mixture evaporates to leave the homogeneous powdered product.